Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2021

                                     No. 04-21-00241-CV

Lucia SALDIVAR, Individually and as Representative of the Estate of Mark Anthony Saldivar,
                                      Appellant

                                               v.

      Joshua F. WHITE, Individually and d/b/a 88 Classic Records, and 88 Classic LLC,
                                        Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-11437
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

       On August 2, 2021, appellant timely filed an unopposed motion requesting a fourteen-day
extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief is
due no later than August 18, 2021.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court